Citation Nr: 0716526	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
status post acromioplasty, left shoulder disorder.

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
bilateral hallux valgus.  

4.  Entitlement to a compensable rating, prior to February 
17, 2004, and thereafter in excess of 10 percent for 
bilateral pes planus with corns and calluses of bilateral 
fifth metatarsals.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003, February 2004, and June 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In August 2003, the RO held that service connection for PTSD 
was not warranted and that new and material evidence had not 
been presented to reopen the claims of entitlement to service 
connection for bilateral pes planus and hallux valgus.  The 
RO did hold that new and material evidence had been presented 
to reopen the claim of entitlement to service connection for 
status post acromioplasty, left shoulder; however, service 
connection was not warranted. 

As to the veteran's claim for an increased rating for his 
service-connected bilateral pes planus with corns and 
calluses of bilateral fifth metatarsals, it is noted that 
service connection was originally awarded for corns and 
calluses of bilateral fifth metatarsals by means of an August 
1984 rating decision.  At that time, the RO held that the 
veteran's disability was noncompensable and that service 
connection was not warranted for bilateral pes planus and 
hallux valgus.  By means of a February 2004 rating decision, 
the RO held that service connection was warranted for 
bilateral pes planus, effective June 6, 2003, the date of 
claim.  The veteran submitted a timely notice of disagreement 
with respect to the assigned disability rating.  In June 
2005, based upon a VA treatment report, dated February 17, 
2004, the RO held that the veteran's bilateral pes planus and 
his corns and calluses of bilateral fifth metatarsals 
warranted a single 10 percent disability rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2007, the veteran submitted his request for a 
hearing before a member of the Board in Waco, Texas.  As 
such, this matter must be remanded so that a hearing may be 
scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a personal 
hearing before the Board to be held at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




